WEAKLEY, C. J.
Multifariousness is'incapable of exact definition, and the impossibility of laying down any general rule whereby it may be determined in all cases whether the obection is well taken has been often recognized. “The objection is frequently a matter of discretion, and so the circumstances under which it is allowed to prevail, so that every case must in a measure be governed by what is convenient and equitable under its own peculiar facts, subject to the recognized principles of equity jurisprudence; and it is always proper to exercise this discretion in such manner as to discourage future litigation about the same subject-matter and to prevent multiplicity of suits, and never so as to do plain violence to the maxim, that courts of equity delight to do justice and not by halves.’ ” — Adams v. Jones, 68 Ala. 117. No *241universal rule in regard to multifariousness can be or lias been attempted to be established. “The substance of the rules on the subject appears to be that each case is to be governed by its oivn circumstances, and must be left in a great measure to the sound discretion of the court.” — 1 Laniell, Oh. PI. & Pr. 334, note 2. All that can be done in each particular case, as it arises, is to consider whether it comes nearer to the decisions where the objection has been held fatal or to those where it has not been so held; and, if a complainant has an equitable right' against each of the defendants in the subject matter of the suit, he may proceed against all of them in one suit. —Boyd v. Hunter, 44 Ala, 705.
The complainant in the present bill comes into the equity court as the owner and as being in possession of a certain lot, a portion of a plot of one acre, which originally belonged to his vendor, Wheeler. The defendant Guyllon, who filed the demurrer on which the decree we are reviewing was rendered, is alleged to have previously purchased from Wheeler another portion of the acre, and to have taken possession of that portion so- purchased and that only; and the common vendor, Wheeler, is alleged to have retained and yet to own the remainder, of the plot, the three parties together owning the whole, and each being in possession of his respective part. As a result of inaccuracies and misdescriptions in each of’ the deeds from Wheeler and wife to their two vendees, confusion of boundaries on the face of the paper titles has resulted; and Guyllon, claiming that her deed from Wheeler, properly construed, conveyed the land claimed by complainant, has instituted an action of ejectment against complainant to recover the lot of which he is in possession. The complainant files this bill against Guyl-Icu and against Wheeler and wife, the common grantors, seeking to correct the errors and misdescriptions in both deeds, to enjoin the ejectment suit, and for general relief. In support of the grounds of demurrer, which assert that the bill is multifarious, it is argued: (1) That there are no connection between the deeds made by Wheeler and wife to Guyllon and the ded subsequntly ’ *242made to the complainant by Wheeler and wife; and (2) that there is no connection between the deed made by Wheeler and wife to the complainant and the ejectmnt suit brought against complainant by Guyllou. In a general way, it may be said that the bill is one to quiet the title and possession of complainant to the lot purchased from Wheeler. As one step in the process it is desirable and important to him to secure a correction of Wheeler’s deed, under which he claims, so as to make it speak the real purpose of the parties and to correctly and accu-’ rately describe the lot purchased. When this correction is accomplished, it will show him to be a purchaser of the lot he claims, and will place him in a position where he is entitled to secure a correction also of Wheeler’s deed to Guyllou, so as to make that deed describe the lot purchased and to exclude from it complainant’s lot or any part of it. When it appears that complainant acquired from Wheeler the land of which he is in possession, his right to secure a correction of Wheeler’s deed to Guyllou, in so far as it effects complainant’s property, is apparent.' — Jones v. McNealy, 139 Ala. 379, 35 South. 1022; Harris v. Ivey, 114 Ala. 376, 21 South. 422.
Proceeding, therefore, to enforce against Guyllou the right to have a correction of the latter’s deed, he may, as incidental thereto, and to secure complete relief, proceed further and ask that the ejectment suit be restrained. All the equities asserted by the bill are therefore connected together, and all converge to the end and purpose of quieting complainant’s title and possession, and, furthermore, to the settling of the boundaries between the three persons whose separate holdings make up the acre tract. No- doubt the complainant might have maintained a bill against Wheeler and wife alone to correct their deed to him; but under the facts alleged, and in view of the situation of the parties and their relation to each other, we hold he might go further, for .the purpose of preventing a multiplicity of suits, and also seek a correction of Wheeler’s deed to Guyllou, with a consequent injunction of the latter’s ejectment suit. There is a unity of purpose in the bill, and all the equi*243ties relate to tlie subject-matter of the suit or are incidental thereto. There was not a joining of distinct and disconnected matters in such sort as to constitute multifariousness. — Jones v. McNealy, 139 Ala. 379, 35 South. 1022, 101 Am. St. Rep. 38. No good purpose would be subserved by comparing this case with others, in which the objection of multifariousness has or has not been sustained, since each case must be determined upon its own facts, and no two will probably appear to be exactly alike. Doubtless the combination of facts and circumstances here found does not exist in any other adjudication.
Appellees’ counsel make no argument in support of the other grounds of demurrer. We have examined them, however, and are of opinion that they are not well taken. The decree of the chancellor sustaining the demurrer is reversed. A decree is here rendered overruling the same, and the cause will be remanded for further procedings.
Reversed, rendered, and remanded.
Tyson, Simpson, and Anderson, JJ., concur.'